El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Nos toca dilucidar la validez de la detención del conductor de un vehículo de motor, que no ha cometido delito ni aparente infracción de ley alguna, cuando tal detención se realiza con el único motivo de verificar si dicho conductor y su vehículo poseen las licencias correspondientes.
HH
El 13 de marzo de 2003, en el pueblo de Coamo, Nancy Ortiz Irrizary (Ortiz) se dirigía a su casa luego de recoger a su pequeño hijo de la escuela elemental donde estudiaba, cuando fue detenida por el policía Héctor L. González (el *363agente), junto con otros agentes del orden público que lo acompañaban.
Al momento de la detención, Ortiz no había cometido infracción de ley alguna y tampoco había un bloqueo de carretera. El agente declaró que la referida intervención fue de naturaleza “rutinaria” para verificar los documentos de la peticionaria. Por su parte, Ortiz testificó que el trato del agente fue brusco, descortés y agresivo; que se puso nerviosa, por lo que cuando el agente le exigió la licencia del vehículo, no pudo localizarla entre los papeles de la guantera de primera intención, por lo cual el agente proce-dió a expedirle un boleto. Además, Ortiz se percató de que había dejado su cartera en su hogar con la licencia de con-ducir y así se lo informó al agente, por lo que éste le expidió otro boleto por ello.
Posteriormente, Ortiz localizó la licencia del vehículo en la guantera del vehículo y se lo notificó al agente, pero éste se negó a dejar sin efecto el boleto ya expedido. Dicho pro-ceder fue cuestionado por Ortiz y entonces el agente la amenazó con emitirle otro boleto por no tener a su hijo sujeto con el cinturón de seguridad del vehículo, lo cual no era cierto. Ortiz se marchó del lugar y le informó al agente que se querellaría por el mal trato que había recibido de él. En respuesta a esta manifestación de Ortiz, el agente pre-sentó una denuncia contra ella, en la que imputó falsa-mente que Ortiz lo había amenazado. La denuncia fue ar-chivada posteriormente porque el Tribunal Municipal no encontró causa contra Ortiz.
Así las cosas, Ortiz solicitó la revisión de los boletos re-feridos ante el Tribunal de Primera Instancia, conforme al procedimiento establecido por el Art. 24.05(k) de la Ley de Vehículos y Tránsito de Puerto Rico, según enmendada, 9 L.P.R.A. sec. 5685(k). La representación legal de Ortiz planteó que a base de la Sec. 10.22 de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. see. 5302, el agente no *364tenía motivos suficientes para intervenir con Ortiz y que, por lo tanto, la intervención referida había sido ilegal.
El Tribunal de Primera Instancia celebró una vista evi-denciaría y, basado en la prueba desfilada, dejó sin efecto el boleto emitido por razón de que Ortiz no tenía la licencia del vehículo, pero declaró “sin lugar” el recurso de revisión en cuanto al boleto por no tener consigo su licencia de conducir.
Inconforme con dicho dictamen, Ortiz acudió al antiguo Tribunal de Circuito de Apelaciones y planteó de nuevo su alegación sobre la ilegalidad de la intervención del agente por carecer de motivos fundados para detenerla. Dicho foro denegó la expedición del recurso y señaló que el Art. 10.22 de la Ley de Vehículos y Tránsito de Puerto Rico, supra, le confería autoridad a los agentes del orden público para lle-var a cabo la detención rutinaria de un vehículo de motor con el solo propósito de verificar su “registration”. Además, consideró que este tipo de intervención constituía un regis-tro de tipo administrativo, el cual estaba sujeto a exigen-cias constitucionales menos rigurosas que las planteadas por Ortiz.
Inconforme con lo anterior, Ortiz acudió ante nos y plan-teó como único error lo siguiente:
Erró el Honorable Tribunal de Apelaciones al confirmar la decisión del Tribunal de Primera Instancia que declaró no ha lugar el recurso de revisión de boleto de tránsito presentado por la peticionaria cuando el agente de la policía de Puerto Rico al intervenir con la aquí peticionaria lo hizo sin tener motivo fundado alguno [para] detenerla, ni haber ésta come-tido infracción a ley alguna en su presencia, ni ser un bloqueo parcial, lo cual fue admitido por el propio agente interventor al Tribunal de Instancia.
El 27 de octubre de 2003 expedimos el auto solicitado para revisar la sentencia dictada el 30 de mayo de 2003 por el tribunal apelativo. El 19 de diciembre de 2003 la peticio-naria presentó su alegato y el 8 de marzo de 2004, luego de concedérsele una prórroga para ello, la parte recurrida, por *365conducto del Procurador General, presentó el suyo. Con la comparecencia de ambas partes, pasamos a resolver.
El vigente Art. 10.22 de la Ley de Vehículos y Tránsito Puerto Rico, supra, que también estaba en vigor cuando sucedieron los hechos del caso de autos, dispone, en lo per-tinente:
Todo conductor de vehículo deberá detenerse inmediata-mente cuando un agente del orden, entiéndase Policía, Policía Municipal y Cuerpo de Vigilantes del Departamento de Recur-sos Naturales y Ambientales, se lo requiere y después que le informe el motivo de la detención y las violaciones de ley que aparentemente haya cometido, vendrá obligado igualmente a identificarse con dicho agente si así éste se lo solicitare, y tam-bién deberá mostrarle todos los documentos que de acuerdo con este capítulo y sus reglamentos debe llevar consigo o en el vehículo.
Los miembros de la Policía o la Policía Municipal podrán detener o inspeccionar cualquier vehículo cuando a su juicio el mismo estuviere siendo usado en violación de este capítulo o de cualquier otra disposición legal que reglamente la operación de vehículos u otras leyes o cuando estuviere su conductor u ocu-pantes relacionados con cualquier accidente de tránsito. A tales fines, estarán autorizados para bloquear el paso de dicho vehículo en cualquier vía pública cuando el conductor del mismo se negare a detenerse.
Ninguna persona podrá voluntariamente desobedecer o ne-garse a cumplir una indicación u orden legal que se imparta en la forma dispuesta en esta sección por un agente del orden público con autoridad legal para dirigir, controlar o regular el tránsito. (Énfasis suplido.)
El referido artículo le concede autoridad a un agente del orden público para detener a un vehículo que transita por la vía pública. Sin embargo, como puede observarse, la propia ley requiere que para que pueda reali-*366zarse dicha detención deben existir motivos para ello. De acuerdo con la Ley de Vehículos y Tránsito de Puerto Rico, es necesario que se den dos circunstancias para que un agente pueda llevar a cabo la detención de un vehículo: (1) que el conductor haya cometido algún tipo de violación a la ley, y (2) que el agente le informe al conductor el motivo de la detención y las violaciones de ley cometidas. El conductor del vehículo, por su parte, deberá detenerse inmediata-mente y, solamente después que se le haya informado el motivo de la detención y las violaciones cometidas, estará obligado a identificarse, si el agente así lo requiere.
Es decir, en nuestra jurisdicción, el estatuto que autoriza a la Policía a detener al conductor de un vehículo condiciona dicho acto a que existan motivos para ello. El agente debe tener como mínimo un motivo(1) o sospecha individualizada de que el conductor ha infringido una ley de tránsito u otra disposición legal, y así debe informárselo a dicho conductor. De lo contrario, no puede detenerlo.
En vista del claro lenguaje del Art. 10.22 de la Ley de Vehículos y Tránsito de Puerto Rico, supra, no es necesario hacer referencia a las exigencias constitucionales relativas a detenciones personales que surgen al amparo de la See. 10 del Art. II de nuestra Ley Fundamental, L.P.R.A., Tomo 1, que protegen a la persona contra cualquier clase de in-tervención con la libertad de movimiento o con el derecho a la intimidad, y que se extienden incluso a los vehículos de motor. Véanse: Pueblo v. Cruz Calderón, 156 D.P.R. 61 (2002); Pueblo v. Malavé González, 120 D.P.R. 470 (1988). Sin embargo, por razón de lo que indicaremos más ade-lante, queremos hacer una breve referencia in passim a *367Delaware v. Prouse, 440 U.S. 648 (1979), en el cual el Tribunal Supremo de Estados Unidos resolvió un caso similar al que ahora nos ocupa. En dicho caso un agente de orden público detuvo a Prouse y encontró marihuana a plena vista en el piso del vehículo. Prouse fue acusado de pose-sión ilegal de sustancias controladas. El agente testificó que la única razón que tuvo para detener a Prouse fue ve-rificar su licencia de conducir y la licencia del vehículo, y que antes de detenerlo no había observado ninguna activi-dad delictiva ni violaciones de tránsito. El Tribunal Supremo federal concluyó que, excepto en aquellas situacio-nes donde exista como mínimo una sospecha razonable de que un conductor no posee licencia de conducir o de que su auto no está registrado, o que ha violado alguna ley, la detención del conductor del vehículo sólo para verificar su licencia de conducir y la del vehículo es irrazonable bajo la Cuarta Enmienda de la Constitución de Estados Unidos.
H-i f — i
Ala luz de lo dispuesto claramente en el Art. 10.22 de la Ley de Vehículos y Tránsito de Puerto Rico, supra, es evi-dente que en la situación particular sometida a nuestra consideración no existían motivos para detener a la con-ductora del vehículo; por lo tanto, cualquier falta que haya resultado de dicha intervención ilegal no podía ser utili-zada en su contra. El propio agente policíaco testificó que no tenía motivo alguno para detener a Ortiz, salvo el de realizar un registro rutinario para verificar sus documentos. Es decir, el agente no tenía motivos fundados para creer que ella hubiese cometido o estuviera en vías de cometer algún delito. Tal detención está prohibida estatu-tariamente, de modo patentemente claro.
En efecto, el propio Estado, representado aquí por el Procurador General de Puerto Rico, se ha allanado a la posición presentada por Ortiz. En su escrito ante nos, el *368Procurador General nos ha manifestado su parecer de que el boleto de tránsito del caso de autos debió ser anulado, debido a que el agente no procedió conforme a derecho al expedirlo, pues no tenía motivo alguno para detener a Ortiz, según lo dispuesto por el Art. 10.22 de la Ley de Vehí-culos y Tránsito de Puerto Rico, supra, y lo resuelto en Delaware v. Prouse, supra.
En virtud de lo anterior, resolvemos que el agente no tenía autorización para detener a Ortiz, por lo que erraron los foros inferiores al validar dicha detención.
Por los fundamentos expuestos, se dictará sentencia para revocar los dictámenes del foro apelativo y del foro de instancia en este caso.
El Juez Asociado Señor Rebollo López concurrió con el resultado sin opinión escrita.

!) El concepto “motivos fundados” se ha definido en nuestra jurisprudencia como aquella información y conocimiento que lleva a una persona ordinaria y pru-dente a creer que la persona intervenida ha cometido un delito, independientemente de que luego se establezca o no la comisión del delito. Pueblo v. Bonilla, 149 D.P.R. 318, 337 (1999), citando a Pueblo v. Martínez Torres, 120 D.P.R. 496, 504 (1988).